DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9, 11-14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venjen-Jensen (2018/0245344).
With respect to Claim 1, Venjen-Jensen teaches an acoustic locking ceiling baffle (Figures 6-11, 18-22, 25-31, #11) for reducing unwanted room acoustics ([0005], [0070]), comprising: a single piece of material ([0004]), said single piece of material configured to be arranged into an acoustic locking ceiling baffle (11), said acoustic locking ceiling baffle (11) comprising an enclosed air gap (air gap clearly seen in cross-sectional views of Figures 6, 7 and 9, for example, and is substantially, or at least partially enclosed when formed with flanges #9 on upper side partially enclosing upper side, and ends #30 as seen in Figures 18-29); at least one locking piece (defined by end walls #30/37, including locking tabs/slots # 32/35/36), said at least one locking piece (30/37/32/35/36) configured to hold said single piece of material in the acoustic ceiling baffle position; at least one locking mechanism (7/9), said at least one locking mechanism (7/9) integral with said single piece of material, said at least one locking mechanism (7/9) configured to attach said acoustic locking ceiling baffle (11) to a ceiling hanger (3) in a room ([0005]); wherein, once said single piece of material has been arranged into said acoustic locking ceiling baffle (11) and held together by said at least one locking piece (30/37/32/35/36), and said acoustic locking ceiling baffle (1) is attached to said ceiling hanger (3), the acoustic locking ceiling baffle (11) provides a reduction in unwanted room acoustics ([0070]).  
With respect to Claim 2, Venjen-Jensen teaches wherein said single piece of material comprise PET Felt material ([0011]).  
With respect to Claim 3, Venjen-Jensen teaches wherein said at least one locking piece (30/37/32/35/36) comprise PET Felt material ([0011], [0056]-[0061]).  
With respect to Claim 5, Venjen-Jensen teaches wherein said at least one locking mechanism (7/9) comprise PET Felt material ([0011]).  
With respect to Claim 6, Venjen-Jensen teaches wherein said at least one locking mechanism (7/9) is cut out of the single piece of material.15 Docket No. 007374-0009  The Examiner considers it to be inherent that the roll forming, pressing or drawing production processes can include steps of cutting off excess material, or shaping of the final product, which would include panels edges making up locking mechanism #7/9
With respect to Claim 9, Venjen-Jensen teaches wherein said acoustic locking ceiling baffle (11) has a rectangular shape ([0065]).  
With respect to Claim 11, Venjen-Jensen teaches wherein said acoustic locking ceiling baffle (11) has a triangular shape ([0065]). The Examiner considers the disclosed “V” shape to be a “triangular” shape  
With respect to Claim 12, Venjen-Jensen teaches a method of generating an acoustic locking ceiling baffle (Figures 6-11, 18-22, 25-31, #11), for reducing unwanted room acoustics ([0005], [0070]), the steps comprising: a) arranging a single piece of material ([0004]), said single piece of material configured to be arranged into an acoustic locking ceiling baffle (11), said acoustic locking ceiling baffle (11) comprising an enclosed air gap (air gap clearly seen in cross-sectional views of Figures 6, 7 and 9, for example, and is substantially or at least partially enclosed when formed with flanges #9 partially enclosing upper side, and ends #30 as seen in Figures 18-29);  b) holding said acoustic locking ceiling baffle (11) in said arranged configuration using at least one locking piece (defined by end walls #30/37, including locking tabs/slots # 32/35/36), said at least one locking piece (30/37/32/35/36) configured to hold said single piece of material in the acoustic locking ceiling baffle (11) position; c) attaching said acoustic locking ceiling baffle (11) to a ceiling hanger (3) using at least one locking mechanism (7/9), said at least one locking mechanism (7/9) configured to attach said acoustic locking ceiling baffle (11) to a ceiling hanger (3); wherein, once said single piece of material has been arranged into said acoustic locking ceiling baffle (11) and held together by said at least one locking piece (30/37/32/35/36), and said acoustic locking ceiling baffle (11) is attached to said ceiling hanger (3), the acoustic locking ceiling baffle provides a reduction in unwanted room acoustics ([0070]).  
With respect to Claim 13, Venjen-Jensen teaches wherein said single piece of material comprise PET Felt material ([0011]).
With respect to Claim 14, Venjen-Jensen teaches wherein said at least one locking piece (30/37/32/35/36) comprise PET Felt material ([0011], [0056]-[0061]).    
With respect to Claim 16, Venjen-Jensen teaches wherein said at least one locking mechanism (7/9) comprise PET Felt material ([0011]).  
With respect to Claim 17, Venjen-Jensen teaches wherein said at least one locking mechanism (7/9) is cut out of the single piece of material.15 Docket No. 007374-0009  The Examiner considers it to be inherent that the roll forming, pressing or drawing production processes can include steps of cutting off excess material, or shaping of the final product, which would include panels edges making up locking mechanism #7/9
With respect to Claim 20, Venjen-Jensen teaches wherein said acoustic locking ceiling baffle (11) has a rectangular shape, wedge or triangular shape ([0065]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venjen-Jensen (2018/0245344).
With respect to Claim 7, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking mechanism (7/9) shaped to fit into a standard ceiling hanger (3).  Venjen-Jensen fails to teach wherein said at least one locking mechanism comprises a double arrow design to fit into a standard ceiling hanger.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein said at least one locking mechanism comprises a double arrow design to fit into a standard ceiling hanger, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Venjen-Jensen.
With respect to Claim 10, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches wherein said acoustic locking ceiling baffle (11) has a square, rectangular, “U”, or “V” shape ([0065]).  Venjen-Jensen fails to teach wherein said acoustic locking ceiling baffle has a wedge shape.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein said folded acoustic locking ceiling baffle has a wedge shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Venjen-Jensen.
With respect to Claim 18, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking mechanism (7/9) shaped to fit into a standard ceiling hanger (3).  Venjen-Jensen fails to teach wherein said at least one locking mechanism comprises a double arrow design to fit into a standard ceiling hanger.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein said at least one locking mechanism comprises a double arrow design to fit into a standard ceiling hanger, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Venjen-Jensen.
Claims 4, 8, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venjen-Jensen (2018/0245344) in view of Juodvalkis (5,128,850).
With respect to Claim 4, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking piece (30/37/32/35/36) adhered with tabs/slots, and may additionally use adhesive.  Venjen-Jensen fails to teach wherein said at least one locking piece comprises at least one magnet.  Juodvalkis teaches wherein it is known to use a magnet (38/40) as an alternative to adhesive or other mechanical fastening elements to attached components in a ceiling baffle element (Col. 3, Lines 13-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Venjen-Jensen, with the apparatus of Juodvalkis so as to provide simple substitution of one know attachment means for another, to provide the predictable result of securely attaching components.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
With respect to Claim 8, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking mechanism (7/9) configured to engage and hang from a ceiling hanger (3).  Venjen-Jensen fails to teach wherein said at least one locking mechanism comprises at least one magnet.  Juodvalkis teaches wherein it is known to use a magnet (38/40) locking mechanism to engage and hang a ceiling baffle (10) from a ceiling hanger (12/14) as an alternative to a locking mechanism which is integrally formed (i.e. grommets) in or cut out from a material of the ceiling baffle (Col. 3, Lines 7-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Venjen-Jensen, with the apparatus of Juodvalkis so as to provide simple substitution of one known ceiling baffle to ceiling hanger securement/attachment means for another, to provide the predictable result of securely attaching the ceiling baffle to the ceiling hanger.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
With respect to Claim 15, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking piece (30/37/32/35/36) adhered with tabs/slots, and may additionally use adhesive.  Venjen-Jensen fails to teach wherein said at least one locking piece comprises at least one magnet.  Juodvalkis teaches wherein it is known to use a magnet (38/40) as an alternative to adhesive or other mechanical fastening elements to attached components in a ceiling baffle element (Col. 3, Lines 13-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Venjen-Jensen, with the apparatus of Juodvalkis so as to provide simple substitution of one know attachment means for another, to provide the predictable result of securely attaching components.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
With respect to Claim 19, Venjen-Jensen is relied upon for the reasons and disclosures set forth above.  Venjen-Jensen further teaches at least one locking mechanism (7/9) configured to engage and hang from a ceiling hanger (3).  Venjen-Jensen fails to teach wherein said at least one locking mechanism comprises at least one magnet.  Juodvalkis teaches wherein it is known to use a magnet (38/40) locking mechanism to engage and hang a ceiling baffle (10) from a ceiling hanger (12/14) as an alternative to a locking mechanism which is integrally formed (i.e. grommets) in or cut out from a material of the ceiling baffle (Col. 3, Lines 7-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Venjen-Jensen, with the apparatus of Juodvalkis so as to provide simple substitution of one known ceiling baffle to ceiling hanger securement/attachment means for another, to provide the predictable result of securely attaching the ceiling baffle to the ceiling hanger.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive.  The Examiner still considers Venjen-Jensen in combination with Juodvalkis to teach all of the limitations as claimed by Applicant.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the air gap being fully or completely enclosed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the new limitations requiring that the air gap is enclosed, the Examiner agrees with Applicant’s arguments that Venjen-Jensen does not teach a fully or completely enclosed air gap, but the claims do not require a completely or fully enclosed air gap as argued.  The claims merely require that the air gap is “enclosed,” and Venjen-Jensen teaches completely enclosing the air gap on all sides except for the top side, which is partially enclosed by flange members #9.  Therefore, the Venjen-Jensen baffle is substantially, or at least partially enclosed, which in the broadest reasonable interpretation of the term “enclosed” includes being fully/completely, substantially or partially enclosed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837